Exhibit 10.104(a)

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of November 25, 2014 (this
“Amendment”) is entered into among SMITH & WESSON HOLDING CORPORATION, a Nevada
corporation (the “Company”), SMITH & WESSON CORP., a Delaware corporation
(“S&W”, and, together with the Company, the “Borrowers” and, each a “Borrower”),
the Guarantors party hereto, the Lenders party hereto, and TD BANK, N.A., as
Administrative Agent and Swingline Lender. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and TD Bank, N.A., as
Administrative Agent and Swing Line Lender entered into that certain Credit
Agreement dated as of August 15, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement;

WHEREAS, the Lenders agree to such requested amendments subject to the terms and
conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The following definition is added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“First Amendment Effective Date” means November 25, 2014.

(b) The following definitions in Section 1.01 of the Credit Agreement are
amended as follows:

(i) The definition of “Commitment” is amended by amending and restating the last
sentence thereof in its entirety to read as follows:

“The Commitment of all of the Lenders as in effect on the First Amendment
Effective Date is $125,000,000.”

(ii) The definition of “LIBOR” is amended and restated in its entirety to read
as follows:

“LIBOR” means, with respect to any Interest Period, the rate of interest in the
applicable currency (rounded upwards, at the Administrative Agent’s option, to
the next 100th of one percent) equal to the Intercontinental Exchange Group (or
any successor thereto approved by the Administrative Agent if the
Intercontinental Exchange Group is no longer making a LIBOR rate available)



--------------------------------------------------------------------------------

LIBOR (“ICE LIBOR”) for such Interest Period as published by Reuters (or such
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London Time) two (2) London Banking Days prior to the first day of such
Interest Period; provided, however, if more than one ICE LIBOR is so specified,
the applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term LIBOR shall mean, with respect to
any Interest Period, the rate of interest per annum determined by the
Administrative Agent to be the average rate per annum at which deposits in such
currency, as applicable, are offered for such Interest Period by major banks in
London, England at approximately 11:00 A.M. (London time) two (2) London Banking
Days prior to the reset date. Notwithstanding the foregoing, LIBOR Loans shall
be deemed to constitute eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefit of credits for proration,
exceptions or offsets that may be available from time to time to any Lender.
LIBOR shall be adjusted automatically on and as of the effective date of any
change in the LIBOR Reserve Percentage for each LIBOR Advance (including
conversions, extensions and renewals), to a per annum interest rate determined
pursuant to the following formula:

 

LIBOR Rate    =   

LIBOR

         1 minus LIBOR Reserve Percentage   

Provided, however, if the LIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.”

(iii) The definition of “Fee Letter” is amended and restated in its entirety to
read as follows:

“Fee Letter” means each of (a) the letter agreement dated August 15, 2013 among
the Borrowers, the Administrative Agent and the Arranger and (b) the undated
Commitment Letter (delivered as of October 30, 2014) among the Borrowers and the
Lenders.”

(c) Section 2.14(a) of the Credit Agreement is amended by deleting the amount
“$100,000,000” where it appears therein and substituting in its place the amount
“$50,000,000”.

(d) Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety to read as Schedule 2.01 attached hereto as Annex A.

(e) Schedule 5.14 to the Credit Agreement is amended and restated in its
entirety to read as Schedule 5.14 attached hereto as Annex B.

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent, in each case in a manner reasonably
satisfactory to the Administrative Agent and each Lender:

(a) Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party and
by each Lender.

 

2



--------------------------------------------------------------------------------

(b) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the First Amendment Effective Date.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) (A) as to each Borrower, a copy of its Organization Documents certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, as applicable, and certified by a secretary or assistant secretary
of the Borrower to be true and correct as of the First Amendment Effective Date
and (B) as to each other Loan Party, a certification that the copies of such
Loan Party’s Organization Documents delivered to the Administrative Agent on
August 15, 2013 (or, as to Deep River Plastics, LLC, delivered to the
Administrative Agent on February 4, 2014) continue to be true and correct copies
of such Organization Documents as of the First Amendment Effective Date;

(ii) such certificates of resolutions or other action satisfactory to the
Administrative Agent, including evidencing proper authorization of the
transactions contemplated by this Amendment, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(d) Material Adverse Effect. Since the date of the Audited Financial Statements,
there shall not have occurred any event or condition that has had or could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(e) Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of either Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

(f) No Default. No Default shall exist or would result from this Amendment on
the First Amendment Effective Date.

(g) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in Article VI of the Credit Agreement and in each other
Loan Document, or which are contained in any document furnished in connection
therewith, are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
the First Amendment Effective Date with the same effect as if made on and as of
the First Amendment Effective Date, except to the extent such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (other than any representation and
warranty that is expressly qualified by materiality, in which case such
representation and warranty is true and correct in all respects) as of such
earlier date.

 

3



--------------------------------------------------------------------------------

(h) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of each Borrower as of the First Amendment
Effective Date certifying that the conditions specified in Sections 2(d), 2(e),
2(f), 2(g), and 2(l) have been satisfied as of the First Amendment Effective
Date.

(i) Notes. If requested by any Lender in accordance with Section 2.11(a) of the
Credit Agreement, the Borrowers shall have executed and delivered a Note to such
Lender (through the Administrative Agent) to evidence such Lender’s increased
Commitment.

(j) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the First Amendment Effective Date including,
without limitation, any fees required to be paid pursuant to clause (b) of the
definition of “Fee Letter”.

(k) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) (but limited to the fees and expenses of one external
counsel for the Administrative Agent and, to the extent reasonably necessary,
special and one local counsel to the Administrative Agent) to the extent
invoiced prior to or on the First Amendment Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(l) Permitted Notes. After giving effect to this Amendment and the incurrence of
any Indebtedness under the Credit Agreement, the Indebtedness of the Loan
Parties under the Credit Agreement and the Notes does not violate any Permitted
Notes Indenture.

3. Miscellaneous.

(a) This Amendment shall be deemed to be, and is, a Loan Document.

(b) Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, and (iii) affirms all of its obligations under the Loan Documents as
amended hereby.

(c) Effective as of the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.

(d) Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:

(i) such Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment;

(ii) this Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance

 

4



--------------------------------------------------------------------------------

with its terms, except as such enforceability may be subject to (A) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity); and

(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.

(e) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Amendment, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(g) THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS SMITH & WESSON HOLDING CORPORATION By:  

/s/ Jeffrey D. Buchanan

Name:   Jeffrey D. Buchanan Title:   Executive Vice President, Chief Financial
Officer, and Treasurer SMITH & WESSON CORP. By:  

/s/ Jeffrey D. Buchanan

Name:   Jeffrey D. Buchanan Title:   Executive Vice President, Chief Financial
Officer, and Treasurer

Smith & Wesson Holding Corporation

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

      GUARANTORS THOMPSON/CENTER ARMS COMPANY, LLC     SWSS LLC By:  

/s/ Jeffrey D. Buchanan

    By:  

/s/ Jeffrey D. Buchanan

Name:   Jeffrey D. Buchanan     Name:  

Jeffrey D. Buchanan

Title:   Executive Vice President, Chief Financial Officer, and Treasurer    

Title:

 

Executive Vice President, Chief Financial Officer, and Treasurer

SMITH & WESSON DISTRIBUTING, INC.     BEAR LAKE HOLDINGS, LLC By:  

/s/ Jeffrey D. Buchanan

    By:  

/s/ Jeffrey D. Buchanan

Name:   Jeffrey D. Buchanan    

Name:

 

Jeffrey D. Buchanan

Title:   Executive Vice President, Chief Financial Officer, and Treasurer    
Title:  

Executive Vice President, Chief Financial Officer, and Treasurer

DEEP RIVER PLASTICS, LLC       By:  

/s/ Jeffrey D. Buchanan

      Name:   Jeffrey D. Buchanan       Title:   Executive Vice President, Chief
Financial Officer, and Treasurer      

 

Smith & Wesson Holding Corporation

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:       TD BANK, N.A., as Administrative Agent       By:  

/s/ Maria Goncalves

      Name:   Maria Goncalves       Title:   Regional Vice President

 

Smith & Wesson Holding Corporation

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:       TD BANK, N.A.,       as a Lender and Swing Line Lender       By:
 

/s/ Maria Goncalves

      Name:   Maria Goncalves       Title:   Regional Vice President

 

Smith & Wesson Holding Corporation

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Tim Wiegand

Name:   Tim Wiegand Title:   VP

 

Smith & Wesson Holding Corporation

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK By:  

/s/ Edward S. Borden

Name:   Edward S. Borden Title:   Senior Vice President

 

Smith & Wesson Holding Corporation

First Amendment to Credit Agreement